United States Court of Appeals
                     For the First Circuit

No. 12-1178

                 VÍCTOR OMAR PORTUGUÉS-SANTANA,

                      Plaintiff, Appellee,

                               v.

        REKOMDIV INTERNATIONAL INC. AND RICHARD DOMINGO,

                     Defendants, Appellants,

                               v.

                   JAIME-ALBIZU LAMBOY-RILEY,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]


                             Before

                Torruella, Howard, and Thompson,
                         Circuit Judges.


     Joseph H. Reinhardt for appellants.
     Carlo Defendini-Díaz, with whom Pagán, Ortega & Defendini Law
Offices, PSC, was on brief for appellee Víctor Omar Portugués-
Santana.
     Diana M. Batlle-Barasorda, with whom Juan J. Casillas-Ayala
and Casillas, Santiago, & Torres, LLC, were on brief for appellee
Jaime-Albizu Lamboy-Riley.


                          July 29, 2013
              THOMPSON, Circuit Judge.            Twice now this case, arising

out of a district court judgment against Rekomdiv International,

Inc. ("Rekomdiv") and Richard Domingo ("Domingo"), comes before us.

The jury had found Rekomdiv and Domingo liable for "dolo en

contrahendo" under Puerto Rico law and awarded the plaintiff,

Víctor Omar Portugués-Santana ("Portugués"), $625,000 in damages.

Our prior decision in this case, Portugués-Santana v. Rekomdiv

Int'l Inc., 657 F.3d 56 (1st Cir. 2011), remanded to the district

court   the    issue    of    whether   offset     of    the    damages   award   was

required.      On remand, the district court denied any offset of the

damages award and dismissed sua sponte Domingo and Rekomdiv's legal

malpractice suit against their trial counsel, Attorney Jaime-Albizu

Lamboy-Riley     ("Lamboy").         Unhappy      with    the    district   court's

rulings, Rekomdiv and Domingo appealed.

                                    BACKGROUND

              We assume familiarity with our previous decision in

Portugués-Santana, and we recite only those facts most relevant to

the instant appeal.

              Portugués sought to open a Victoria's Secret franchise in

Puerto Rico.         To do so, he sought assistance from Domingo, a

Rekomdiv employee.          Portugués-Santana, 657 F.3d at 58-59.           Domingo

recommended that Portugués work with former United States Senator

Birch Bayh, a partner at the law firm of Venable, LLP ("Venable"),

to   assist    him     in    establishing     a   business      relationship      with


                                        -2-
Victoria's Secret.     Id. at 59.     Domingo explained that achieving a

Victoria's Secret franchise was a "done deal."               Id.   But in order

to obtain the franchise, Domingo told Portugués that he had to

retain Venable to assist him.           Id.       In addition to retaining

Venable, Domingo informed Portugués that he also had to hire

Domingo's firm, Rekomdiv.       Id.

             At trial, Portugués testified that he relied on Domingo's

representations that obtaining the franchise was a "done deal" when

he entered into retainer agreements with Venable and Rekomdiv. Id.

Portugués paid Venable a $400,000 retainer fee and Rekomdiv a

$100,000 business broker's fee.             Id.     Portugués made another

$125,000 payment directly to Rekomdiv.            Id.   Several months after

entering into the retainer agreement with Venable, someone from

Venable emailed Portugués, telling him that a Victoria's Secret

franchise was not available because Victoria's Secret did not use

a franchise or distributor model.              See id.        Venable assured

Portugués that it would explore other ways to present Portugués as

a worthy business partner for Victoria's Secret in Puerto Rico.

Id.     In the end, Portugués got zilch for his money.

             Portugués ultimately brought two lawsuits:            one against

Rekomdiv     and   Domingo,     alleging      breach    of     contract     (the

"Rekomdiv/Portugués" contract) and dolo -- namely, that Domingo's

false    representations   as   to    the   availability      of   a   franchise

fraudulently induced him to enter into the Rekomdiv/Portugués


                                      -3-
contract -- and the other against Venable and Bayh, for breach of

contract and dolo.      Portugués settled with Venable and Bayh for an

undisclosed amount before the suit against Rekomdiv and Domingo

went to trial.    Id.

                 A.   The Dolo Case:   Trial and Damages

            At trial, the jury found in favor of Portugués, finding

Rekomdiv and Domingo liable for dolo and assessing damages in the

amount of $625,000.     Id.   The next day Portugués moved to alter the

judgment, arguing that in addition to the damages awarded him the

court should also order the contract between him and Rekomdiv null

and void, see P.R. Laws Ann. tit. 31 § 1252, and further order

Rekomdiv and Domingo to return the $225,000 he paid them in

connection with their contract with him, see 31 Laws P.R. Ann. §

3514.   In response, Rekomdiv and Domingo requested judgment as a

matter of law under Federal Rule of Civil Procedure 50, a new trial

under Rule 59, and an offset of the damages award by the amount of

the Venable settlement.

            The district court denied Portugués's motion to alter the

judgment.    While it agreed with Portugués that the jury's finding

of dolo voided the Rekomdiv/Portugués contract, it concluded that

restitution in the amount Portugués paid to Rekomdiv and Venable

was not available under Puerto Rico law. Then the court found that

the $625,000 damages award "clearly represent[ed] the total sums

submitted by the plaintiff to [Rekomdiv and Domingo] in this case,


                                    -4-
as well as to the Venable law firm."              The damages award, in the

court's view, "include[d] $225,000 paid to defendants Rekomdiv and

Domingo, plus additional sums invested and paid to Venable . . . .

[Portugués] is not entitled to an additional $225,000 since he

clearly received said sum in the jury verdict."

            The   district     court    denied    Rekomdiv's    and   Domingo's

motions for judgment as a matter of law, new trial, and an offset

of the damages award.        In denying those motions, the court offered

no explanation as to why the offset request in particular should be

denied.    Rekomdiv and Domingo appealed to this court, challenging

the district court's judgment on several grounds.               At that time,

they argued inter alia that the district court erred in precluding

them at trial from introducing evidence of the settlement agreement

between    Portugués   and    Venable    to   support   their    argument   for

reducing the damages award. Portugués-Santana, 657 F.3d at 62. We

concluded that although the district court properly excluded the

settlement agreement at trial, it erred by failing to consider the

agreement when resolving Rekomdiv's and Domingo's post-trial motion

for an offset of the damages award.              Id. at 63.    We expressed no

opinion at that time as to whether offset was required.               Id. at 64.

            On remand, the district court considered whether the

damages award should be offset by the amount of the settlement

between Portugués and Venable and ultimately denied the offset

request.    In its order, the court noted at the outset that under


                                       -5-
Puerto Rico law, P.R. Laws Ann. tit. 31, § 3514, a finding of dolo

required that restitution be ordered separate from the damages

award,    and   acknowledged         that   Portugués      had    requested   such

restitution     in   his   post-trial       motion   to   alter    the   judgment.

Repeating why it had denied Portugués's request at that time, the

court said the denial was "based on the assumption that the verdict

totaled the sum of the amounts paid by [Portugués] to Domingo and

Rekomdiv ($225,000), as well as to Venable and Bayh ($400,000)."

The court acknowledged that its decision denying Portugués's motion

for restitution was erroneous, see id., but it concluded that since

Portugués had not appealed it, the ruling remained the law of the

case.

           In determining that it could not offset the damages award

by the Venable settlement amount - an amount known to the court -

the court explained that Portugués had received damages, a legal

remedy,   which      is   separate    and   distinct      from   restitution,   an

equitable remedy.          In the court's view, the damages award of

$625,000 were "plausible within the parameters" of the $2,000,000

in damages Portugués had requested and the jury could have awarded.

The court noted that Portugués sought $2,000,000 in damages plus

restitution in his separate suit against Venable and that even if

Portugués's suits against Rekomdiv, Domingo, and Venable had been

consolidated into one action capped at $2,000,000 in damages, plus

equitable restitution of $625,000, the $625,000 damages award added


                                        -6-
to the Venable settlement sum "do not even come close to exceeding

$2,000,000."     Rekomdiv and Domingo now challenge on appeal the

district court's denial of the offset.

                    B.     The Legal Malpractice Case

            While Rekomdiv and Domingo's first appeal was pending

before this court, they filed a legal malpractice suit against

Lamboy, their trial counsel, in April 2011.           The complaint alleged

that Lamboy negligently: (1) "failed to maintain a joinder of the

dolo action with the action against Venable and Bayh"; (2) "failed

to undertake third party practice against Venable and Bayh"; (3)

"failed to object promptly and properly to the trial court's use of

the improper jury instruction on the standard of proof for dolo";

(4)   "waived,    without    Domingo's     and   Rekomdiv's     consent,    any

objection to the trial court's exclusion of both the Venable

settlement agreement and any mention of the facts and circumstances

surrounding it"; and (5) waived, again without their consent, any

objection   to   opposing    counsel's     improper   closing    argument    by

failing to timely object.

            In   October    2011,   the   matter   was   reassigned   to    the

district court judge who had presided over the dolo case, and the

two cases, being closely related, were consolidated.               The court

ordered Rekomdiv and Domingo (plaintiffs in the legal malpractice

suit) to show cause on or before November 10, 2011 as to why their

complaint should not be dismissed in light of our decision in


                                     -7-
Portugués-Santana, 657 F.3d at 63-64, affirming the district court

judgment and remanding for a possible offset of the damages award.

           Despite Rekomdiv's and Domingo's timely response to the

show cause order, the district court dismissed the complaint.           The

district court found that the crux of the legal malpractice claim

was Lamboy's alleged failure to raise the Venable settlement

agreement for purposes of offsetting damages and that dismissing

the complaint was appropriate in light of the remand on the offset

issue Rekomdiv and Domingo obtained on appeal.        The district court

added that Lamboy "acted at all times as a reasonably prudent and

zealous   attorney   in   representing    now   plaintiffs   Domingo    and

Rekomdiv."    Rekomdiv and Domingo now appeal that dismissal in

addition to the denial of their offset request.

                                 DISCUSSION

                          A. Offset of Damages

           On appeal, Rekomdiv and Domingo first attack the district

court's denial of an offset of the jury's damages award against the

Venable   settlement   amount.      Distilled   to   its   essence,   their

argument is that they and Venable are joint tortfeasors, and that,

as a result, Puerto Rico law requires that the jury's damages award

be reduced by the settlement amount. Whether an offset is required

in this case presents a question of law which we review de novo.




                                    -8-
Villarini-García v. Hosp. del Maestro, 112 F.3d 5, 7 (1st Cir.

1997).1

              Even assuming without deciding that Venable, Rekomdiv and

Domingo are joint tortfeasors, Puerto Rico law does not require

that the damages award be reduced by the settlement amount in this

case.       Offsetting a damages award by the settlement amount is

rooted in "the principle that no one should or may unjustly enrich

himself by receiving double compensation for the same accident."

Villarini-García, 112 F.3d at 8 (citing Robles v. Superior Court,

85 P.R.R. 640, 647 (1962)).         Cases addressing offsets to damages

awards typically arise in negligence and medical malpractice cases,

where two parties contribute to a plaintiff's injury and the award

for total damages against the non-settling party is reduced by the

amount of the settlement agreed to by the plaintiff and the

settling party.      See Villarini-García, 112 F.3d at 7-8; Río Mar

Assocs., LP, SE v. UHS of P.R., Inc., 522 F.3d 159, 163 (1st Cir.

2008) (citing Puerto Rico cases).          Requiring an offset in those

cases makes sense since the jury has computed and awarded a total

damages amount against a settling as well as a non-settling party,

who both contributed to plaintiff's injury.           See Villarini-García,

112   F.3d    at   7-8   (offset   required   where    one   tortfeasor   was

vicariously liable for the actions of another); Rio Mar Assocs.,



        1
      Neither party points us to any authority, nor could we find
any, requiring an offset of damages in a case involving dolo.

                                     -9-
522 F.3d at 163 (finding district court erred in both denying

offset and foreclosing the settling party's attempt to further

pursue offset where hotel was liable for the damages caused not

only by its own negligence but also caused by the foreseeable

aggravation of the guest's injuries due to the treating hospital's

negligence).

          The   instant     case,     however,   presents   no   double

compensation concern.     The verdict form on its face indicates that

the jury's damages award did not represent the total damages

suffered by Portugués, but instead pertained only to Rekomdiv and

Domingo's dolous conduct.     On the verdict form, the jury answered

yes to the following question:         "Do you find that any of the

defendants incurred in 'dolo'?"       The verdict form asked the jury,

"[i]f yes, indicate against which defendant(s)" and listed each

defendant's name with a space to the left of each name where the

jury could mark an "X".     The jury placed an "X" next to "Richard

Domingo" and "Rekomdiv Int'l, Inc.", but not next to Javier Saldana

("Saldana"), a Rekomdiv employee who was also a defendant in the

case. When asked on the verdict form, "[w]hat damages, if any, did

plaintiff sustain as a consequence of defendant's/defendants'

dolo[,]" the jury responded the damages amounted to $625,000.

          Rekomdiv and Domingo do not argue that the district

court's jury instructions require reading the verdict form in a way

that asks the jury to assess damages against anyone but them. This


                                    -10-
is not a case where the district court instructed the jury that if

it    were       to   award     damages,   such   award   should   compensate   the

plaintiff for all damages sustained by him as a consequence of all

harmful conduct in the Victoria's Secret franchise debacle.                     Cf.

Río Mar Assocs., 522 F.3d at 163-64 (finding error in denying

offset where jury's damages award was presumed to have encompassed

all damages caused by the settling and non-settling defendant in

light       of    the    court's    jury    instructions);    Ponce   v.   Ashford

Presbyterian Cmty. Hosp., 238 F.3d 20, 23-24 (1st Cir. 2001)

(finding reduction of damages by settlement amount appropriate

where jury instructions and the verdict form asked the jury to

determine total damages plaintiffs suffered which included damages

attributable to both settling and non-settling parties).2 Rekomdiv

and     Domingo         could    have   surely    requested    a   total   damages

instruction, but did not do so.

                 Moreover, the fact that Portugués did not receive the

restitution to which he was entitled under the Puerto Rico Civil



        2
      The court's jury instructions made clear that the jury was to
calculate the damages only for the dolous conduct of Domingo,
Rekomdiv and Saldana. For example, the court instructed the jury
that if it found "that any of the defendants -- Mr. Saldana, Mr.
Domingo, or Rekomdiv, Inc. -- acted with dolo, or deceit, these
Defendants are liable for all damages that derived from their dolos
or deceitful conduct," and that if the jury did "not find dolo," it
would proceed to the breach of contract claim, a claim against
Rekomdiv only.    The court instructed that a breach of contract
finding meant that Rekomdiv "would be subject to pay Plaintiff for
all losses and damages caused by that breach which may have been
reasonably foreseeable."

                                           -11-
Code       only   further    demonstrates    that     Portugués   has   not   been

overcompensated.        As previously mentioned, after trial Portugués

moved to alter the judgment and argued that in addition to the

jury's        damages       award,   the      court     should    declare      the

Rekomdiv/Portugués contract null and void and order that Rekomdiv

and Domingo return the $225,000 that he paid to them in connection

with       the    Rekomdiv/Portugués       contract,     citing   the   relevant

provisions of the Puerto Rico Civil Code, see P.R. Laws. Ann. tit.

31 § 3514.3         The district court ordered the contract void but

mistakenly concluded that restitution was not available.                    In its

order denying an offset of damages on remand, it acknowledged its

error, but noted that Portugués had not appealed its earlier

decision (denying restitution post-judgment), and the ruling,

therefore remained the law of the case.               The court did not attempt

to revisit its erroneous decision by considering whether any

exceptions to the law of the case doctrine applied to its decision.

See Negron-Almeda v. Santiago, 579 F.3d 45, 51-52 (1st Cir. 2009).4



       3
      Section 3514 does not provide for relief in the form of
damages. See P.R. Laws Ann. tit. 31 § 3514.        Any request for
relief other than declaring the Rekomdiv/Portugués contract void
and returning the money with interest exchanged between the
parties, such as "damages" arising from conduct related to "dolo in
contrahendo" appear to be based on § 5141. See P.R. Laws Ann. tit.
31 § 5141. Because Rekomdiv and Domingo do not challenge whether
damages are available to Portugués, we need not delve into that
issue here.
       4
      Since Portugués does not raise this issue on appeal, we need
not address it.

                                       -12-
The fact that, as the district court clarified, Portugués was

entitled to, but did not receive, restitution weighs against a

finding that Portugués has received double compensation which would

warrant an offset of the damages award.5          We therefore hold that

the district court committed no error in ruling that no offset was

required.

                   B. The Legal Malpractice Claim

            We now address Rekomdiv's and Domingo's contention that

the district court erred in dismissing sua sponte their legal

malpractice suit against Lamboy.            The district court ordered

Rekomdiv and Domingo to show cause why their malpractice complaint

should not be dismissed in light of our decision in Portugués-

Santana,    affirming   the   district    court   on   certain   issues   and

remanding for consideration of a possible offset of the damages



     5
      We reject any suggestion by Rekomdiv and Domingo that McHann
v. Firestone Tire & Rubber Co., 713 F.2d 161 (5th Cir. 1983)
supports requiring an offset in Portugués's case. In McHann, the
plaintiff sued a tire manufacturer and an auto shop for injuries he
sustained when a tire exploded as he and a mechanic at the shop
were attempting to mount it on a tire rim. Id. at 162-63. The
jury was instructed to determine the total damages to compensate
the plaintiff for the injury he sustained from the explosion -- an
injury he claimed was caused by both the tire manufacturer and the
mechanic's handling of the tire. Id. at 165-66. Given that total
damages instruction, the Fifth Circuit ordered that the jury's
damages award against the tire manufacturer be offset by the
settlement amount paid by the auto shop. Id. at 166. By contrast,
in the present case there was no instruction that the jury's
damages award would serve as full compensation to Portugués for all
of the harm caused by Venable, Rekomdiv, and Domingo. The jury was
asked to decide damages for the harm only Rekomdiv and Domingo
caused.

                                   -13-
award.         Presumably    finding     that    their       response   failed    to

demonstrate why dismissal was not warranted, the district court

dismissed the case.              As grounds for its decision, the court

explained that the "primary contention of legal malpractice in the

present case" was "Lamboy's alleged failure to raise the Venable

settlement       agreement   for    purposes     of   offsetting/reduction        of

damages," and because Rekomdiv and Domingo obtained a remand on the

offset issue, they no longer had a viable malpractice claim.                     The

court further noted that Lamboy "acted at all times as a reasonably

prudent and zealous attorney."           Absent from the order of dismissal

was any procedural basis for it.

               Before us, Rekomdiv and Domingo argue that dismissal was

improper under any possible standard, be it dismissal under Federal

Rule of Civil Procedure 12(b)(6), 12(c) or 56.6                     Lamboy, on the

other hand, says the dismissal should be construed as one under

Rule 12(c) in light of the record in this case (of which we can

take       judicial   notice)7    and   the    fact   that    the   pleadings    had


       6
      Under Rule 12(b)(6), a defendant may move to dismiss for
failure to state a claim upon which relief can be granted. Fed. R.
Civ. P. 12(b)(6). A party may move for judgment on the pleadings
after pleadings are closed but early enough not to delay trial"
under Rule 12(c). Fed. R. Civ. P. 12(c). And pursuant to Rule 56,
a court may grant summary judgment where the moving party shows
that there is no genuine dispute of any material fact and that it
is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).
       7
      When reviewing an order of dismissal, in addition to the
well-pled facts alleged in the complaint and the reasonable
inferences we draw in plaintiff's favor, we may look to matters of
public record and facts susceptible to judicial notice. Haley v.

                                        -14-
concluded by the time dismissal was entered.                See Fed. R. Civ. P.

12(c).       Because neither party argues the basis for dismissal was

summary judgment and the docket shows the parties engaged in no

discovery, we think the district court dismissed the complaint

pursuant         to   12(b)(6)    or   12(c).    The   parties   agree    that   the

appropriate standard of review is de novo regardless of whether the

district court dismissed the complaint under Rule 12(b)(6) or

12(c).           Thus, we review de novo the sua sponte dismissal of

Rekomdiv's and Domingo's legal malpractice claim.                  See Gonzalez-

Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001).8

                 A motion for judgment on the pleadings is treated like a

Rule 12(b)(6) motion to dismiss and we employ that standard here.

Pérez–Acevedo v. Rivero–Cubano, 520 F.3d 26, 29 (1st Cir. 2008);

Elena v. Municipality of San Juan, 677 F.3d 1, 5 (1st Cir. 2012).

Thus,       we    will   affirm   the   dismissal   only   if,   taking   all    the

complaint's well-pled allegations as true and viewing the other



City of Boston, 657 F.3d 39, 46 (1st Cir. 2011).
        8
      The standard for upholding sua sponte dismissals, as opposed
to a run-of-the-mill Rule 12(b)(6) dismissal, is more rigorous in
cases where the party against whom dismissal is entered has no
prior notice of the impending action. Gonzalez-Gonzalez, 257 F.3d
at 36-37 (stating we will uphold a sua sponte dismissal only if the
complaint's allegations, viewed "in the light most favorable to the
plaintiff, are patently meritless and beyond all hope of
redemption."). That standard does not apply here, since the
district court gave Rekomdiv and Domingo one month to show cause as
to why their case should not be dismissed in light of our decision
affirming the district court and remanding for a possible offset of
the damages award.

                                          -15-
facts in the light most favorable to the plaintiff, the complaint

does not allege "enough facts to state a claim to relief that is

plausible on its face."   Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). We may affirm the dismissal for reasons different than

those relied upon by the district court.   Azubukov v. Registrar of

Motor Vehicles, 95 F.3d 1146 (1st Cir. 1996) (per curiam) (table).

          To state a plausible legal malpractice claim under Puerto

Rico law, the plaintiff must show:      "(1) the existence of an

attorney-client relationship giving rise to a duty; (2) that the

attorney, either by act or omission, breaches it; (3) that said

breach of duty be the proximate cause of the injury to the client;

and (4) that the plaintiff client sustains actual damage or loss."

Colón Prieto v. Géigel, 15 P.R. Offic. Trans. 313, 321 (P.R. 1984).

The "causal nexus element" requires the plaintiff to establish that

he or she "had a valid cause of action that was miscarried by the

attorney's negligence." Id. at 325. In other words, the plaintiff

must show that he would have prevailed in the first suit (the

underlying claim), absent the malpractice, "in order to win the

second [malpractice] one." Id. This rule has been dubbed the "suit

within a suit" requirement.   Id.

          Rekomdiv and Domingo concede that two of their five

claims of legal malpractice against Lamboy (failure to object to

the admission of the Venable settlement and failure to object to

the jury instruction on the standard of proof) do not state a


                                -16-
plausible claim in light of our decision in Portugués-Santana.9

That leaves us with the district court's dismissal of the three

remaining allegations of legal malpractice that Lamboy: (1) failed

to "maintain a joinder" of the dolo action with the Venable action;

(2) failed to undertake third party practice against Venable; and

(3) waived, without Rekomdiv's and Domingo's consent, any objection

to opposing counsel's closing argument by failing to timely object.

As we explain further below, the complaint fails to satisfy the

causal nexus requirement that but for the alleged breaches by

Lamboy, Rekomdiv and Domingo would have been successful in the dolo

case.

             We turn first to Rekomdiv's and Domingo's allegations

that Lamboy failed to maintain a joinder of the dolo action with

the action against Venable,10 and that he failed to undertake third


        9
      In their first appeal, Rekomdiv and Domingo argued that the
district court instructed the jury on the wrong standard of proof
for the dolo claim. Portugués-Santana, 657 F.3d at 59-60.      They
contended that the correct standard for dolo claims is strong,
clear and convincing evidence, and that the failure to use that
standard in the jury instruction was unfairly prejudicial and
warranted a new trial. Id. at 60. We found that the district
court's instruction, which blended the preponderance standard with
the more stringent strong, clear, and convincing standard, was more
favorable to Rekomdiv and Domingo than the instruction to which
they were entitled. Id. at 61. Thus, we held that any error in
the jury instruction was harmless. Id.
        10
      As an initial matter, Rekomdiv and Domingo concede that
Lamboy obtained a joinder of the two suits and that the court
vacated the joinder two days later. While they now argue in their
reply brief that Lamboy failed to go beyond that and "pursue to the
limit" joinder of the cases, Rekomdiv and Domingo failed to raise
that argument below nor is such allegation in the complaint.

                                -17-
party practice against Venable.11 We observed in Portugués-Santana,

that the evidence presented at the dolo trial "clearly support[ed]

a verdict favorable to Portugués."          756 F.3d at 62.    The complaint

contains no allegation (nor do Rekomdiv and Domingo argue) that

Lamboy's failure to further pursue consolidation of the cases or

that failing to file a third party complaint against Venable would

have changed the outcome of the dolo case against them.12

             We see no reason to reach a different conclusion as to

Rekomdiv's and Domingo's third claim that Lamboy waived, without

their consent, any objection to Portugués's attorney's improper

comments at closing argument by failing to timely object. Although

not in the complaint, Rekomdiv's and Domingo's post-trial Rule

50(b) motion pointed to opposing counsel's statements purportedly

seeking sympathy from the jury by referring to the fact that

Portugués's father gave Portugués the money used to pay Rekomdiv

and Domingo, and lost his "lifetime savings" in doing so.               It is

undisputed    that   Lamboy   made   a   post-trial   Rule     50(b)   motion

protesting opposing counsel's closing argument.               But he did not

interpose a timely objection during the argument itself.               We know



     11
      It is undisputed that Lamboy did not file a third party
complaint against Venable. Lamboy claims that he advised Domingo
of this option and that Domingo refused to file the complaint.
     12
      While Rekomdiv and Domingo also appear to contend that they
could not seek contribution against Venable due to Lamboy's failure
to pursue consolidation or a third party complaint against Venable
in federal court, their complaint alleged nothing of the sort.

                                     -18-
that "when no timely objection is made, claims of improper closing

argument are forfeited, not waived, and thus amenable to review for

plain error."   Smith v. Kmart Corp., 177 F.3d 19, 25 (1st Cir.

1999). But the question before us is whether Rekomdiv and Domingo,

as the malpractice plaintiffs, have sufficiently alleged that

Lamboy's   failure   to   timely    object   satisfies   the   causation

requirement to state a plausible malpractice claim.       We think not.

           The malpractice complaint is devoid of any allegation

that Lamboy's failure to object until the filing of the Rule 50(b)

motion caused his clients to lose the dolo case.          In addition,

improper closing arguments are typically harmless if the judge

provides a curative instruction that counsel's argument is not

evidence. See Granfield v. CSX Transp., Inc., 597 F.3d 474, 491-92

(1st Cir. 2010); Hatfield-Bermudez v. Aldanondo-Rivera, 496 F.3d

51, 64 (1st Cir. 2007).     Here, the district court gave a general

instruction that "arguments and statements by attorneys are not

evidence," and that in closing arguments, "each attorney for each

side has the opportunity to summarize what he understands he has

proven to you through the evidence and what the other party,

perhaps, has not proven to you by the evidence; but those are

arguments of counsel, they are not evidence."      Although this was a

general instruction, not a curative one, Rekomdiv and Domingo offer

no reason why the instruction given does not cure any possible




                                   -19-
adverse effects of the allegedly improper statements made by

Portugués's counsel.

          In   sum,   the   allegations   in   the   complaint   fail   to

establish the causation element necessary to make out a plausible

legal malpractice claim under Puerto Rico law. The court therefore

did not err in dismissing sua sponte the legal malpractice suit.

                              CONCLUSION

          We affirm the district court's denial of offset of the

damages award and its sua sponte dismissal of the legal malpractice

suit.




                                 -20-